Citation Nr: 0618318	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for degenerative disc disease of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran requested a Regional Office 
hearing and was scheduled for one in April 2004.  The 
February 2004 letter from the RO notifying the veteran of the 
date of his hearing is annotated with "no show", dated 
April 15, 2004.  The hearing request form is also annotated 
"no show."  

In a January 2005 letter, however, the veteran asserts that 
he did attend his hearing in April 2004, and at the hearing 
he explained that he wanted the pending appeal to address 
both his lumbosacral and cervical spine conditions, as 
opposed to keeping the appeal separate.  

There is no hearing transcript of record.  However, since the 
veteran is disputing the RO's statement that he did not 
attend his hearing, the Board is remanding this case to 
clarify whether or not the veteran actually attended his 
hearing.  If it is found that the veteran did attend his 
hearing, a copy of the transcript should be associated with 
the claims folder.  

The Board observes that the RO obtained medical treatment 
records for the veteran from Fox Army Health Center.  
However, twenty pages of records for Mr. "D.S.", another 
veteran, were also associated with the veteran's claims 
folder.  The RO should remove the twenty pages and associate 
them with D. S.'s claims file, if one exists.  The RO should 
also make certain that there are no additional records for 
the veteran at Fox Army Health Center, because it appears 
that the hospital mistakenly sent D. S.'s records, and the 
veteran may have more records at Fox Army Health Center that 
were not sent.  This issue must be clearly resolved. 

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Clarify whether the veteran reported 
for his April 2004 hearing.  If he did 
report for it, a transcript of the 
hearing should be associated with the 
claims folder.  

2.  Remove the twenty pages of medical 
records for D. S. and determine whether 
there are additional records from the Fox 
Army Health Center for the veteran.  If 
there are additional records that were 
not sent, the RO should obtain them and 
associate them with the veteran's claims 
folder. 

3.  After clarifying whether the veteran 
reported to his April 2004 hearing and 
determining whether all records from Fox 
Army Health Center have been obtained, 
the RO should readjudicate the issues of 
increased ratings for the veteran's 
lumbosacral and cervical spine 
disabilities.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

4.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


